OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

MANSFIELD, Judge.
Appellant pled guilty to two charges of aggravated robbery before a jury. The jury-sentenced appellant to two concurrent life sentences in the Texas Department of Criminal Justice — Institutional Division. The court of appeals affirmed appellant’s conviction. Lopez v. State, Nos. 07-93-0025 and 07-93-0026 (Tex.App.—Amarillo 1994) (unpublished).
After careful review of the petition for discretionary review and the opinion of the court of appeals, we have determined that appellant’s petition for discretionary review was improvidently granted.
Appellant’s petition for discretionary review is dismissed.